                       UNI'fED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
ASHLEY SOMYK,                             )
    Plaintiff,                            )
                                          )
      v.                                  )        C.A. No. 18-164-JJ:t\1:-PAS
                                          )
CITY PERSONNEL, INC.,                     )
     Defendant.                           )
--------~--~------~----)

                                       ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      Defendant City Personnel, Inc. ("City"), has moved to dismiss Plaintiff Ashley

Somyk's Complaint for lack of jurisdiction or, alternatively, to stay the litigation

pending outcome of state court litigation, under the Col01·ado Rive1· doctrine. ECF

No. 10. For reasons set forth below, the Court DENIES City's motion in its entirety.

I.    BACKGROUND

      Ms. Somyk brought this action alleging City failed to pay wages and overtime

wages and unlawfully terminated Ms. Somyk for a discriminatory purpose. Following

termination at City, Ms. Somyk obtained employment with a personnel firm , the

Alpha Group. Based on Ms. Somyk's employment at Alpha Group, City sued Ms.

Somyk in Providence Superior Court, alleging violation of a non-compete agreement.

In the state court action, Ms. Somyk brought counterclaims related to the non·

compete clause in dispute on the same day she filed the present federal suit.
II.    STANDARD OF REVIEW

       City seeks to dismiss Ms. Somyk's federal action for lack of jurisdiction or,

alternatively, to stay the litigation pending outcome of state court litigation, under

the Col01-adoRiverdoctrine . ECF No. 10. Under      ColoradoRive1~   a federal court may

stay or dismiss a suit in federal court when a parallel state court proceeding is

underway, but only under exceptional circumstances and if it would promote "wise

judicial administration." Colorado River Water Conse1·vation Dist. v. U.S., 424 U.S.

800, 817·18 (1976).    For purposes of Col01·ado River analysis, state and federal

proceedings are parallel when "substantially the same parties are contemporaneously

litigating substantially the same issues in another forum." Fl·eed v. J.P Morgan

Chase Bank, NA., 756 F.3d 1013, 1018 (7th Cir. 2014); see also Bacardi Int'l Ltd. v.

V. Suarez & Co., Inc. , 719 F .3d 1, 14·15 (1st Cir. 2013) (recognizing state and federal

cases are parallel where proceedings involve the same legal issues, the claims are the

same, and arise from the same arbitration); Rojas·HeJ'llandez v. Puel'to Rico Elec.

Powm·Auth01ity, 925 F.2d 492,496 (1st Cir. 1991) (noting for ColoJ·adoRivel'analysis

that both actions derive from the same transaction and involve the same parties and

causes of action). If the federal and sta te court actions are not parallel, the Colorado

Riverdoctrine does not apply.

      Indeed, a stay or dismissal under Col01·ado Rivel'is only appropriate when the

parties may obt ain complete relief in the state court proceedings. See Curn'e v. G1·oup

Ins. Com'n, 290 F .3d 1, 12 (1st Cir. 2002) (quoting Moses H. Cone Mem'l Hosp. v.

M e1·cwy Constr. C01p., 460 U.S. 1, 28 (1983) ("When a[] court decides to dismiss or




                                           2
stay unde1· Colorado    Rive1~   it presumably concludes that the parallel state-court

litigation will be an adequate vehicle for the complete and prompt resolution of the

issues between the parties")). If there is any substantial doubt about this, it would

be a serious abuse of discretion to grant the stay or dismissal at all. See Moses H

Cone, 460 U.S. at 28.

III.   DISCUSSION

       The Col01·ado Rivel'doctrine does not apply here because Ms. Somyk's federal

and state actions are not parallel. While City highlights that Ms. Somyk filed her

federal action on the same day as her state counterclaims, the factual allegations are

virtually identical, and the prayers for relief are virtually identical, the proceedings

do not involve the same or similar legal issues or claims to warrant a stay or dismissal

under Colorado River. See ECF No. 10.

       Here, the claims involve events leading up to Ms. Somyk's termination as the

action arises from City's alleged failure to pay Ms. Somyk wages and overtime wages

and City's allegedly unlawful termination of Ms. Somyk. Ms. Somyk bt·ings claims

for unpaid wages under the Federal Labor Standards Act and the Rhode Island

Minimum Wage Act, and employment discrimination claims under the Rhode Island

Civil Rights Act, Rhode Island Fair Employment Practices Act, and Title VII of the

Civil Rights Act of 1964. See ECF No. 5 ,,,, 70-92. In contrast, the operative facts in

the state action are those following Ms. Somyk's termination and the claims involve

the non-compete clause at issue in that proceeding. Ms. Somyk's counterclaims in

the state action include breach of implied covenant of good faith and fair dealing,




                                            3
tortious interference with business relations, tortious interference with contract,

defamation per se, and a claim of misappropriation made in bad faith. See ECF No.

10, Ex. 1 at 17·22.

      The claims between the two actions involve different operative facts, different

causes of action, and require different elements to prove. Thus, Ms. Somyk would not

obtain complete relief in the state court action if the Court stayed or dismissed this

proceeding. This Court is unpersuaded that the ColOJ·ado Rivel'doctrine applies.

IV.   CONCLUSION

      The Court DENIES the Defendant's Motion (ECF No. 10) in its entirety.




John J . McConnell, Jr.
United States District Judge

October 11, 2018




                                          4
